Exhibit 10.b.ii(i)

MASCO CORPORATION

TERMS AND CONDITIONS OF

RESTRICTED STOCK AWARDS GRANTED PURSUANT TO THE

NON-EMPLOYEE DIRECTORS EQUITY PROGRAM (AMENDED JULY 2012)

UNDER THE

MASCO CORPORATION 2005 LONG TERM STOCK INCENTIVE PLAN

These Terms and Conditions apply to an award to you of restricted stock (the
“Grant”) by the Board of Directors (the “Board”) of Masco Corporation. The grant
date, number of shares and vesting dates (“Grant Information”) are set forth
under “Restricted Awards Detail & History” located under the “Grants & Awards”
tab, and are incorporated herein by reference. By pressing “Acknowledge Grant”
and “I agree” you agree to accept the Grant, and you voluntarily agree to these
Terms and Conditions and the provisions of the Non-Employee Directors Equity
Program (Amended July 2012) and the 2005 Long Term Stock Incentive Plan (the
Program and the Plan are referred to collectively as the “Plan”), and
acknowledge that:

 

  •  

You have read and understand these Terms and Conditions, and are familiar with
the provisions of the Plan.

 

  •  

You have received or have access to all of the documents referred to in these
Terms and Conditions.

 

  •  

In the case of a Change in Control as defined in the Plan, the provisions of
subsections 7(f)(ii)(A) and 7(f)(ii)(B) of the 2005 Long Term Stock Incentive
Plan (which describe the Excise Tax Adjustment Payment, or “tax gross-up”) shall
be inoperative and unavailable with respect to any rights to shares or to any
payments which may occur as a result of accelerated vesting or otherwise, for
the shares which are the subject of this Grant, and under no circumstances shall
there be made any Excise Tax Adjustment Payment or similar tax gross-up payment
with respect to the shares which are the subject of this Grant following any
Change in Control.

 

  •  

In the event the Company has a restatement of its financial statements, other
than as a result of changes to accounting rules and regulations, the Committee
shall have the discretion at any time (notwithstanding any expiration of this
Agreement or of the rights or obligations otherwise arising hereunder) to
require you to return all cash or shares which you may have acquired (or which
you are deemed to have acquired) on or after the date hereof as a result of any
cash incentive compensation payment, or as a result of the sale of shares which
may have vested under this Grant, and to forfeit and surrender to the Company
all unsold vested shares and all unvested shares made under this Grant (whether
or not you may then be an employee, consultant or director of the Company or any
of its affiliates, and whether or not your or any other person’s misconduct may
have caused such restatement), provided that such payment or grant was paid or
granted during the three-year period preceding the date of restatement of such
restated financial results and provided, further, that any such recovery shall
be offset by recovery otherwise obtained hereunder. The Committee retains
discretion regarding the application of these provisions.



--------------------------------------------------------------------------------

  •  

At the time of any Change in Control as defined in the Plan, shares awarded
under this Grant which have not then become fully vested (“legacy awards”) shall
thereupon become fully vested only if the Committee fails to substitute
successor awards as provided in clauses (A), (B) or (C) of subparagraph 7(f)(i)
of the Plan which are equal to the then-current value of fully vested legacy
awards and the shares of the acquiring or surviving corporation are marketable
securities tradable on any national securities exchange, provided that for
legacy awards that do not become fully vested, the vesting schedule applicable
to the legacy awards shall continue for such successor awards; however, such
successor awards shall immediately vest if the Committee determines that, within
24 months following the date of Change in Control, any such person shall have
been terminated involuntarily by the Company for a reason other than gross
negligence or deliberate misconduct which demonstrably harms the Company, or
that any such person shall have resigned for Good Reason as such term has been
previously defined, and rules for its application established, by the Committee.

 

  •  

All of your rights to the Grant are embodied in these Terms and Conditions and
in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of options, restricted stock,
phantom stock or stock appreciation rights, except as may be evidenced by
agreements duly executed by you and the Company.

You and the Company agree that all of the terms and conditions of the Grant
(including the Grant Information) are set forth in these Terms and Conditions
and in the Plan. These Terms and Conditions together with the Grant Information
constitute your restricted stock award agreement (the “Agreement”). Please read
these documents and the related prospectus carefully. Copies of the Plan and the
prospectus as well as the Company’s latest annual report to stockholders and
proxy statement are available in the “Documents” section of
http://www.cpushareownerservices.com.

Certificates for the shares of stock evidencing the Restricted Shares (as
defined in the Plan) will not be issued but the shares will be registered in
your name in book entry form promptly after your acceptance of this award. You
will be entitled to vote and receive any cash dividends (net of required tax
withholding) on the Restricted Shares, but you will not be able to obtain a
stock certificate or sell, encumber or otherwise transfer the shares except in
accordance with the Plan.

Provided since the date of the Grant you have continuously served as an Eligible
Director, as hereinafter defined, the restrictions on the shares will lapse in
installments until all shares are free of restrictions in each case based on the
initial number of shares. An Eligible Director is any Director of the Company
who is not an employee of the Company and who receives a fee for services as a
Director. If your term as an Eligible Director should be terminated by reason of
your death or permanent and total disability, or if following retirement from
your term as an Eligible Director you thereafter die, the restrictions on all
Restricted Stock will lapse and your rights to the shares will become vested on
the date of such termination or death. If your term as an Eligible Director
terminates by reason of retirement on or after normal retirement age as
specified in the Company’s Corporate Governance Guidelines, the restrictions
contained in the Grant shall continue to lapse in the same manner as though your
term had not terminated. If your term as an Eligible Director is terminated for
any reason other than death or permanent and total disability or retirement on
or after normal retirement age as specified in the

 

2



--------------------------------------------------------------------------------

Company’s Corporate Governance Guidelines, while restrictions remain in effect,
the Restricted Stock that has not vested shall be automatically forfeited and
transferred back to the Company; provided, however, that a pro rata portion of
the Restricted Stock which would have vested on May 15 of the year following the
year of such termination shall vest on the date of termination, based upon the
portion of the year between annual vesting dates during which you served as an
Eligible Director of the Company.

You agree not to engage in certain activities.

Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of service which in the sole judgment of the Board is
detrimental to the interests of the Company, a subsidiary or affiliated company,
all Restricted Shares for which restrictions have not lapsed will be forfeited
to the Company. You acknowledge that such activity includes, but is not limited
to, “Business Activities” (as defined below).

In addition you agree, in consideration for the Grant, and regardless of whether
restrictions on shares subject to the Grant have lapsed, while you are a
Director of the Company and for a period of one year following any termination
of your term as a Director of the Company, other than a termination following a
Change in Control (as defined in the Plan), not to engage in, and not to become
associated in a “Prohibited Capacity” (as hereinafter defined) with any other
entity engaged in, any Business Activities and not to encourage or assist others
in encouraging any employee of the Company or any of its subsidiaries to
terminate employment or to become engaged in any such Prohibited Capacity with
an entity engaged in any Business Activities. “Business Activities” shall mean
the design, development, manufacture, sale, marketing or servicing of any
product or providing of services competitive with the products or services of
the Company or any subsidiary at any time while the Grant is outstanding, to the
extent such competitive products or services are distributed or provided either
(1) in the same geographic area as are such products or services of the Company
or any of its subsidiaries, or (2) to any of the same customers as such products
or services of the Company or any of its subsidiaries are distributed or
provided. “Prohibited Capacity” shall mean being associated with an entity as a
director, employee, consultant, investor or another capacity where
(1) confidential business information of the Company or any of its subsidiaries
could be used in fulfilling any of your duties or responsibilities with such
other entity, or (2) an investment by you in such other entity represents more
than 1% of such other entity’s capital stock, partnership or other ownership
interests.

Should you either breach or challenge in judicial, arbitration or other
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting this Grant you agree, independent of any equitable or
legal remedies that the Company may have and without limiting the Company’s
right to any other equitable or legal remedies, to pay to the Company in cash
immediately upon the demand of the Company (1) the amount of income realized for
income tax purposes from this Grant, net of all federal, state and other taxes
payable on the amount of such income, but only to the extent such income is
realized from restrictions lapsing on shares on or after your termination of
your term as a Director of the Company or within the two year period prior to
the date of such termination, plus (2) all costs and expenses of the Company in
any effort to enforce its rights under this or the preceding paragraph. The
Company shall have the right to set off or withhold any amount owed to you by
the Company or any of its subsidiaries or affiliates for any amount owed to the
Company by you hereunder.

 

3



--------------------------------------------------------------------------------

You agree to the application of the Company’s Dispute Resolution Policy.

Section 3 of the Plan provides, in part, that the Committee appointed by the
Board to administer the Plan shall have the authority to interpret the Plan and
Grant agreements, and decide all questions and settle all controversies and
disputes relating thereto. It further provides that the determinations,
interpretations and decisions of the Committee are within its sole discretion
and are final, conclusive and binding on all persons. In addition, you and the
Company agree that if for any reason a claim is asserted against the Company or
any of its subsidiaries or affiliated companies or any officer, employee or
agent of the foregoing (other than a claim involving non-competition
restrictions or the Company’s, a subsidiary’s or an affiliated company’s trade
secrets, confidential information or intellectual property rights) which (1) is
within the scope of the Company’s Dispute Resolution Policy (the terms of which
are incorporated herein, as it shall be amended from time to time); (2) subverts
the provisions of Section 3 of the Plan; or (3) involves any of the provisions
of the Agreement or the Plan or the provisions of any other restricted stock
awards or option or other agreements relating to Company Common Stock or the
claims of yourself or any persons to the benefits thereof, in order to provide a
more speedy and economical resolution, the Dispute Resolution Policy shall be
the sole and exclusive remedy to resolve all disputes, claims or controversies
which are set forth above, except as otherwise agreed in writing by you and the
Company. It is our mutual intention that any arbitration award entered under the
Dispute Resolution Policy will be final and binding and that a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
metropolitan Detroit area or such other location in the metropolitan Detroit
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of this Agreement, (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company with respect to any of the Company’s
option, restricted stock or other stock-based incentive plans to the extent the
provisions of such other agreement requires arbitration between you and the
Company, and (d) may not be modified without the consent of the Company. Subject
to the exception set forth above, you and the Company acknowledge that neither
of us nor any other person asserting a claim described above has the right to
resort to any federal, state or local court or administrative agency concerning
any such claim and the decision of the arbitrator shall be a complete defense to
any action or proceeding instituted in any tribunal or agency with respect to
any dispute.

You agree to comply with applicable tax requirements and to provide information
as requested.

You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes. You
also agree to promptly provide such information with respect to shares acquired
pursuant to the Grant, as may be requested by the Company or any of its
subsidiaries or affiliated companies.

This Agreement shall be governed by and interpreted in accordance with Michigan
law.

 

4



--------------------------------------------------------------------------------

The headings set forth herein are for information purposes only and are not a
substantive part of these Terms and Conditions.

These Terms and Conditions are effective for grants made on or after January 1,
2013.

 

5